Per Curiam:

We can discern no material difference between the facts as presented in this record and as presented *646at the first trial, which, as in the present case, resulted in a judgment for the plaintiff. The first judgment was reversed by this court with an opinion reviewing the evidence at considerable length. 50 Mise. Rep. 562. The same condition, especially with respect to the question whether or not a warning was given by the guard, exists in this record as appears by the opinion to have existed before.
Present: Gildebsleeve, Giegebioh and Eblahgeb, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.